THE LAW F IRM OF
                                                                        7 World Trade Center, 34th Floor

C ÉSAR            DE      C ASTRO , P.C.                                New York, New York 10007

                                                                        646.200.6166 Direct
                                  A T TO R N E Y A T L A W
                                                                        212.808.8100 Reception
                                                                        646.839.2682 Fax
                                                                        www.cdecastrolaw.com
                                                                        cdecastro@cdecastrolaw.com




May 1, 2021
Via E-Mail
The Honorable Paul A. Engelmayer
U.S. District Judge
United States Courthouse
Southern District of New York
40 Foley Square
New York, New York 10007

                    Re: United States v. Magen Moreau, 19 Cr. 131 (PAE)

Dear Judge Engelmayer,

I write to request an adjournment of the violation of supervised release conference / hearing
scheduled for May 13, 2021. The government consents to this request. Ms. Moreau continues
to be supervised, however, she was recently exposed to someone who tested positive for
COVID-19 and has been in a New York City isolation hotel. She is due to be released from
isolation/quarantine in the coming days and can resume more regular supervision. Accordingly,
we request that the May 13, 2021 proceeding be adjourned approximately sixty days to July 14,
15, or 17, 2021, if the Court is available.

Respectfully submitted,

       /s/
César de Castro


                           GRANTED. The conference is adjourned to July 15, 2021 at 2:30 p.m.
                           The Clerk of Court is requested to terminate the motion at Dkt. No. 771.

                                             SO ORDERED.                      5/3/2021

                                                                 
                                                             __________________________________
                                                                   PAUL A. ENGELMAYER
                                                                   United States District Judge
